Case 8:20-mc-00065-TPB-SPF Document 2 Filed 08/12/20 Page 1 of 3 PageID 206




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

IN RE APPLICATION OF
TATIANA AKHMEDOVA,

           Applicant,

                                                              Case No.: 8:20-mc-00065-TPB-SPF
REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782
_____________________________________/

                MOTION TO APPEAR PRO HAC VICE FOR MARIE E. LARSEN

       Marie E. Larsen (“Movant”) of the law firm of Holland & Knight LLP, pursuant to Local

Rule 2.02, hereby moves this Court for special admission pro hac vice to appear in this proceeding

as counsel for Plaintiff, Tatiana Akhmedova. In support of this Motion, Movant states as follows:

           1.     Movant is a member in the New York office of Holland & Knight LLP, whose

address is 31 West 52nd Street, New York, New York 10019.

       2.        Movant is licensed to practice law in the State of New York and is a member in good

standing of the New York Bar.

       3.        Movant is admitted to practice before the U.S. District Courts for the Southern

District of New York and Eastern District of New York. A copy of a Certificate of Good Standing

for Movant issued from the United States District Court of the Eastern District of New York is

attached as “Exhibit A.”

       4.        Movant is admitted to practice before the U.S. Court of Appeals for the Second

Circuit, U.S. Court of Appeals for the Fourth Circuit, and U.S. Court of Appeals for the Eight

Circuit.

       5.        Movant certifies that she has never been disbarred and is not currently suspended
Case 8:20-mc-00065-TPB-SPF Document 2 Filed 08/12/20 Page 2 of 3 PageID 207




from the practice of law in the State of New York, or any other state nor from any Court of Appeals.

       6.      Movant is not a resident of Florida.

       7.      Movant is not a member of the Florida Bar.

       8.      Movant has not appeared in separate cases to such a degree as to constitute the

maintenance of a regular practice of law in Florida.

       9.      Movant certifies that she will comply with the fee and e-mail registration

requirements of the Middle District of Florida Local Rule 2.01(d).

       10.     Movant further submits the United States District Court, Middle District of Florida,

Special Admission Attorney Certification, as “Exhibit B.”

       11.     Movant designates Jason Baruch, Esq., of Holland & Knight LLP, 100 North Tampa

Street, Suite 4100, Tampa, FL 33602, who is a member of the bar of the Middle District of Florida,

a resident in Florida, and who consents to designation as local counsel and to accept notices and

papers that may be served and will be responsible for the progress of the case, including trial in

default of the non-resident attorney.

       12.     Movant certifies further that she is familiar with and shall be governed by the Local

Rules of this Court, the Rules of Professional Conduct, and all other requirements governing the

professional behavior of members of the Florida Bar.

       WHEREFORE, Movant respectfully requests entry of the attached proposed order

authorizing her special admission to practice in this case

       Dated: August 12, 2020

                                                       /s/ Marie E. Larsen
                                                       Marie E. Larsen
                                                       E-Mail: marie.larsen@hklaw.com
                                                       Holland & Knight LLP
                                                       31 West 52nd Street
                                                       New York, NY 10019

                                                 2
Case 8:20-mc-00065-TPB-SPF Document 2 Filed 08/12/20 Page 3 of 3 PageID 208




                                                        Telephone: (212) 513-3477
                                                        Facsimile: (212) 385-9010

                                                        Attorneys for Plaintiff Tatiana Akhmedova

                          CONSENT TO ACT AS LOCAL COUNSEL

       I, Jason Baruch, an attorney qualified to practice in this court, consent to designation as local

attorney for Marie E. Larsen, Esq., with respect to the representation of Tatiana Akhmedova, and agree

to serve as designee with whom the Court and opposing counsel may readily communicate regarding

the conduct of this case, and upon whom papers shall be served in accordance with Local Rule 2.02.


                                                        /s/ Jason Baruch
                                                        Jason Baruch
                                                        Florida Bar No. 10280
                                                        E-Mail: jason.baruch@hklaw.com
                                                        Holland & Knight LLP
                                                        100 N. Tampa Street, Suite 4100
                                                        Tampa, FL 33602
                                                        Telephone: (813) 227-6607
                                                        Facsimile: (813) 229-0134

                                                        Attorneys for Plaintiff Tatiana Akhmedova


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 12, 2020, a true and correct copy of the foregoing

was electronically filed with the Clerk of the Court by using the CM/ECF system, which will send

electronic notification to all counsel of record.



                                                        /s/ Jason Baruch
                                                        Attorney




                                                    3
